 



Adamis Pharmaceuticals Corporation 10-Q [admp-10q_093014.htm]

 

EXHIBIT 10.3

 

ADAMIS PHARMACEUTICALS CORPORATION

2009 EQUITY INCENTIVE PLAN

 

1.     GENERAL.

 

        (a)    Successor to Prior Plan.    The Plan is intended as the successor
to the Company's 2005 Equity Incentive Plan (the "Prior Plan"). Following the
Effective Date, no additional stock awards shall be granted under the Prior
Plan. Any shares remaining available for issuance pursuant to the exercise of
stock awards under the Prior Plan shall become available for issuance pursuant
to Stock Awards granted hereunder. Any shares subject to outstanding stock
awards granted under the Prior Plan that expire or terminate for any reason
prior to exercise or settlement shall become available for issuance pursuant to
Stock Awards granted hereunder. On the Effective Date, all outstanding stock
awards granted under the Prior Plan shall be deemed to be stock awards granted
pursuant to the Plan, but shall remain subject to the terms of the Prior Plan
with respect to which they were originally granted. All Stock Awards granted
subsequent to the Effective Date shall be subject to the terms of the Plan.

 

        (b)    Eligible Award Recipients.    The persons eligible to receive
Awards are Employees, Directors and Consultants.

 

        (c)    Available Awards.    The Plan provides for the grant of the
following Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Restricted Stock Awards, (iv) Restricted Stock Unit Awards, (v) Stock
Appreciation Rights, (vi) Performance Stock Awards, (vii) Performance Cash
Awards, and (viii) Other Stock Awards.

 

        (d)    General Purpose.    The Company, by means of the Plan, seeks to
secure and retain the services of the group of persons eligible to receive
Awards as set forth in Section 1(b), to provide incentives for such persons to
exert maximum efforts for the success of the Company and any Affiliate and to
provide a means by which such eligible recipients may be given an opportunity to
benefit from increases in value of the Common Stock through the granting of
Stock Awards.

 

2.     ADMINISTRATION.

 



        (a)    Administration by Board.    The Board shall administer the Plan
unless and until the Board delegates administration of the Plan to a Committee
or Committees, as provided in Section 2(c).

 

        (b)    Powers of Board.    The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

 

        (i)    To determine from time to time (A) which of the persons eligible
under the Plan shall be granted Awards; (B) when and how each Award shall be
granted; (C) what type or combination of types of Award shall be granted;
(D) the provisions of each Award granted (which need not be identical),
including the time or times when a person shall be permitted to receive cash or
Common Stock pursuant to a Stock Award; and (E) the number of shares of Common
Stock with respect to which a Stock Award shall be granted to each such person.

 

        (ii)   To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.

 

        (iii) To settle all controversies regarding the Plan and Awards granted
under it.

 

        (iv)  To accelerate the time at which a Stock Award may first be
exercised or the time during which an Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Award stating
the time at which it may first be exercised or the time during which it will
vest.

 



1

 

 

        (v)   To suspend or terminate the Plan at any time. Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
affected Participant.

 

        (vi)  To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, relating to Incentive Stock Options
and certain nonqualified deferred compensation under Section 409A of the Code
and to bring the Plan and/or Stock Awards granted under the Plan into compliance
therewith, subject to the limitations, if any, of applicable law. However,
except as provided in Section 9(a) relating to Capitalization Adjustments,
stockholder approval shall be required for any amendment of the Plan that either
(A) materially increases the number of shares of Common Stock available for
issuance under the Plan, (B) materially expands the class of individuals
eligible to receive Awards under the Plan, (C) materially increases the benefits
accruing to Participants under the Plan or materially reduces the price at which
shares of Common Stock may be issued or purchased under the Plan, (D) materially
extends the term of the Plan, or (E) expands the types of Awards available for
issuance under the Plan, but in each of (A) to (E) only to the extent required
by applicable law or listing requirements. Except as provided above, rights
under any Award granted before amendment of the Plan shall not be impaired by
any amendment of the Plan unless (1) the Company requests the consent of the
affected Participant, and (2) such Participant consents in writing.

 

        (vii) To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code and the regulations thereunder
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to Covered Employees,
(B) Section 422 of the Code regarding Incentive Stock Options or (C) Rule 16b-3.

 

        (viii) To approve forms of Award Agreements for use under the Plan and
to amend the terms of any one or more Awards or stock awards granted under the
Prior Plan, including, but not limited to, amendments to provide terms more
favorable to the Participant than previously provided in the Award Agreement,
subject to any specified limits in the Plan that are not subject to Board
discretion; provided however, that the Participant's rights under any Award
shall not be impaired by any such amendment unless (A) the Company requests the
consent of the affected Participant, and (B) such Participant consents in
writing. Notwithstanding the foregoing, subject to the limitations of applicable
law, if any, the Board may amend the terms of any one or more Awards without the
affected Participant's consent if necessary to maintain the qualified status of
the Award as an Incentive Stock Option or to bring the Award into compliance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued or amended after the Effective
Date.

 

        (ix)  Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan or Awards.

 

        (x)   To adopt such procedures and sub-plans as are necessary or
appropriate to permit or facilitate participation in the Plan by Employees,
Directors or Consultants who are foreign nationals or employed outside the
United States.

 

        (xi)  To effect, at any time and from time to time, with the consent of
any adversely affected Optionholder, (A) the reduction of the exercise price of
any outstanding Option under the Plan; (B) the cancellation of any outstanding
Option under the Plan and the grant in substitution therefor of (1) a new Option
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Common Stock, (2) a Restricted Stock Award
(including a stock bonus), (3) a Stock Appreciation Right, (4) Restricted Stock
Unit, (5) an Other Stock Award, (6) cash and/or (7) other valuable consideration
(as determined by the Board, in its sole discretion); or (C) any other action
that is treated as a repricing under generally accepted accounting principles.

 

2

 

 



        (c)    Delegation to Committee. 

 

        (i)    General.    The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration of
the Plan is delegated to a Committee, the Committee shall have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in the Plan to the Board
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated to the Committee,
Committees, subcommittee or subcommittees.

 

        (ii)    Section 162(m) and Rule 16b-3 Compliance.    In the sole
discretion of the Board, the Committee may consist solely of two (2) or more
Outside Directors, in accordance with Section 162(m) of the Code, or solely of
two (2) or more Non-Employee Directors, in accordance with Rule 16b-3. In
addition, the Board or the Committee, in its sole discretion, may (A) delegate
to a Committee which need not consist of Outside Directors the authority to
grant Awards to eligible persons who are either (1) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Stock Award, or (2) not persons with respect to whom
the Company wishes to comply with Section 162(m) of the Code, or (B) delegate to
a Committee which need not consist of Non-Employee Directors the authority to
grant Stock Awards to eligible persons who are not then subject to Section 16 of
the Exchange Act.

 

        (d)    Delegation to an Officer.    The Board may delegate to one or
more Officers the authority to do one or both of the following (i) designate
Employees who are not Officers to be recipients of Options (and, to the extent
permitted by applicable law, other Stock Awards) and the terms thereof, and
(ii) determine the number of shares of Common Stock to be subject to such Stock
Awards granted to such Employees; provided, however, that the Board resolutions
regarding such delegation shall specify the total number of shares of Common
Stock that may be subject to the Stock Awards granted by such Officer and that
such Officer may not grant a Stock Award to himself or herself. Notwithstanding
anything to the contrary in this Section 2(d), the Board may not delegate to an
Officer authority to determine the Fair Market Value pursuant to
Section 14(v)(ii) below. The Board may delegate to one of more officers the
authority to renew and resolve disputes with respect to Awards held by
Participants who are not an officer or director of the Company or any other
person whose transactions in the Company’s common stock are subject to Section
16 of the Exchange Act.

 

        (e)    Effect of Board's Decision.    All determinations,
interpretations and constructions made by the Board in good faith shall not be
subject to review by any person and shall be final, binding and conclusive on
all persons.

 

3.     SHARES SUBJECT TO THE PLAN.

 



        (a)    Share Reserve.    Subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, the aggregate number of shares of Common
Stock that may be issued pursuant to Stock Awards shall consist of one million
four hundred eleven thousand seven hundred sixty-five (1,411,765) shares of
Common Stock (the "Share Reserve"). In addition, the number of shares of Common
Stock available for issuance under Stock Awards pursuant to the Plan shall
automatically increase on January 1st of each year commencing in 2010 and ending
on (and including) January 1, 2019, in an amount equal to the lesser of (i) five
percent (5%) of the total number of shares of Common Stock outstanding on
December 31st of the preceding calendar year, or (ii) a lesser number of shares
of Common Stock determined by the Board before the start of a calendar year for
which an increase applies. For clarity, the limitation in this Section 3(a) is a
limitation in the number of shares of the Company's common stock that may be
issued pursuant to the Plan. Accordingly, this Section 3(a) does not limit the
granting of Stock Awards except as provided in Section 7(a). Shares may be
issued in connection with a merger or acquisition as permitted by NASD
Rule 4350(i)(1)(A)(iii) or, if applicable, NYSE Listed Company Manual
Section 303A.08, or AMEX Company Guide Section 711 and such issuance shall not
reduce the number of shares.

 

        (b)    Reversion of Shares to the Share Reserve.    If a Stock Award
(i) expires or otherwise terminates without having been exercised in full,
(ii) are forfeited back to the Company because of the failure to meet a
contingency or condition required to vest such shares in the Participant or
(iii) is settled in cash (i.e., the holder of the Stock Award receives cash
rather than stock), the shares not issued under such Stock Award shall remain
available for issuance under the Plan, and such expiration, termination,
forfeiture or settlement shall not reduce (or otherwise offset) the number of
shares of the Company's common stock that may be issued pursuant to the Plan.
Also, any shares reacquired by the Company pursuant to subsection 8(g) or as
consideration for the exercise of an Option shall again become available for
issuance under the Plan.

 



3

 

 

        (c)    Incentive Stock Option Limit.    No more than 4,117,647 shares of
common stock shall be issued pursuant to the exercise of Incentive Stock
Options.

 

        (d)    Section 162(m) Limitation on Annual Grants.    Subject to the
provisions of Section 9(a) relating to Capitalization Adjustments, at such time
as the Company may be subject to the applicable provisions of Section 162(m) of
the Code, no Employee shall be eligible to be granted during any calendar year
Stock Awards whose value is determined by reference to an increase over an
exercise or strike price of at least one hundred percent (100%) of the Fair
Market Value on the date the Stock Award is granted covering more than five
hundred thousand (500,000) shares of Common Stock.

 

        (e)    Source of Shares.    The stock issuable under the Plan shall be
shares of authorized but unissued or reacquired shares of Common Stock,
including shares repurchased by the Company on the open market.

 

4.     ELIGIBILITY.

 

        (a)    Eligibility for Specific Stock Awards.    Incentive Stock Options
may be granted only to employees of the Company or a parent corporation or
subsidiary corporation thereof (as such terms are defined in Sections 424(e) and
424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.

 

        (b)    Ten Percent Stockholders.    A Ten Percent Stockholder shall not
be granted an Incentive Stock Option unless the exercise price of such Option is
at least one hundred ten percent (110%) of the Fair Market Value on the date of
grant and the Option is not exercisable after the expiration of five (5) years
from the date of grant.

 

        (c)    Consultants.    A Consultant shall be eligible for the grant of a
Stock Award only if, at the time of grant, a Form S-8 Registration Statement
under the Securities Act ("Form S-8") is available to register either the offer
or the sale of the Company's securities to such Consultant because of the nature
of the services that the Consultant is providing to the Company, because the
Consultant is a natural person, or because of any other rule governing the use
of Form S-8.

 

5.     OPTION PROVISIONS.

 



        Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. The provisions of
separate Options need not be identical; provided, however, that each Option
Agreement shall conform to (through incorporation of provisions hereof by
reference in the Option Agreement or otherwise) the substance of each of the
following provisions:

 

        (a)    Term. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Option Agreement.

 

        (b)    Exercise Price.    Subject to the provisions of Section 4(b)
regarding Ten Percent Stockholders, the exercise price of each Option shall be
not less than one hundred percent (100%) of the Fair Market Value subject to the
Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than one hundred percent
(100%) of the Fair Market Value subject to the Option if such Option is granted
pursuant to an assumption or substitution for another option in a manner
consistent with the provisions of Section 424(a) of the Code (whether or not
such options are Incentive Stock Options).

 



4

 

 

        (c)    Consideration.    The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The methods of payment permitted by this Section 5(c) are:

 

        (i)    by cash, check, bank draft or money order payable to the Company;

 

        (ii)   pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

 

        (iii) by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

 

        (iv)  by a "net exercise" arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued; provided, further, that shares of Common
Stock will no longer be subject to an Option and will not be exercisable
thereafter to the extent that (A) shares issuable upon exercise are reduced to
pay the exercise price pursuant to the "net exercise", (B) shares are delivered
to the Participant as a result of such exercise, and/or (C) shares are withheld
to satisfy tax withholding obligations; or

 

        (v)   in any other form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.

 

        (d)    Transferability of Options.    The Board may, in its sole
discretion, impose such limitations on the transferability of Options as the
Board shall determine. In the absence of such a determination by the Board to
the contrary, the following restrictions on the transferability of Options shall
apply:

 

        (i)    Restrictions on Transfer.    An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option in a manner that is not prohibited by applicable tax and/or
securities laws upon the Optionholder's request.

 

        (ii)    Domestic Relations Orders.    Notwithstanding the foregoing, an
Option may be transferred pursuant to a domestic relations order, provided,
however, that if an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

 

        (iii)    Beneficiary Designation.    Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be entitled
to exercise the Option. In the absence of such a designation, the executor or
administrator of the Optionholder's estate shall be entitled to exercise the
Option.

 

        (e)    Vesting of Options Generally.    The total number of shares of
Common Stock subject to an Option may vest and therefore become exercisable in
periodic installments that may or may not be equal. The Option may be subject to
such other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options may vary. The provisions of this Section 5(e) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.

 

        (f)    Termination of Continuous Service.    Except as otherwise
provided in the applicable Option Agreement or any other written agreement
between the Optionholder and the Company, in the event that an Optionholder's
Continuous Service terminates (other than for Cause or upon the Optionholder's
death or Disability), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination of Continuous Service) but only within such period of time ending
on the earlier of (i) the date three (3) months following the termination of the
Optionholder's Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.

 



5

 

 

        (g)    Extension of Termination Date.    An Optionholder's Option
Agreement may provide that if the exercise of the Option following the
termination of the Optionholder's Continuous Service (other than for Cause or
upon the Optionholder's death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of a period of three (3) months
after the termination of the Optionholder's Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements, or (ii) the expiration of the term of the Option as set forth in
the Option Agreement.

 

        (h)    Disability of Optionholder.    In the event that an
Optionholder's Continuous Service terminates as a result of the Optionholder's
Disability, the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination of Continuous Service), but only within such period of time ending
on the earlier of (i) the date twelve (12) months following such termination of
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination of Continuous Service, the Optionholder
does not exercise his or her Option within the time specified herein or in the
Option Agreement (as applicable), the Option shall terminate.

 

        (i)    Death of Optionholder.    In the event that (i) an Optionholder's
Continuous Service terminates as a result of the Optionholder's death, or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder's Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder's estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or, if applicable, by a person designated as
the beneficiary of the option upon the Optionholder's death, but only within the
period ending on the earlier of (A) the date eighteen (18) months following the
date of death (or such longer or shorter period specified in the Option
Agreement), or (B) the expiration of the term of such Option as set forth in the
Option Agreement. If, after the Optionholder's death, the Option is not
exercised within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate. If the Optionholder designates a third
party beneficiary of the Option in accordance with Section 5(d)(iii), then upon
the death of the Optionholder such designated beneficiary shall have the sole
right to exercise the Option and receive the Common Stock or other consideration
resulting from an Option exercise.

 

        (j)    Termination for Cause.    Except as explicitly provided otherwise
in an Optionholder's Option Agreement or any other written agreement between the
Optionholder and the Company, in the event that an Optionholder's Continuous
Service is terminated for Cause, the Option shall terminate upon the termination
date of such Optionholder's Continuous Service, and the Optionholder shall be
prohibited from exercising his or her Option from and after the time of such
termination of Continuous Service.

 

        (k)    Non-Exempt Employees.    No Option granted to an Employee that is
a non-exempt employee for purposes of the Fair Labor Standards Act shall be
first exercisable for any shares of Common Stock until at least six months
following the date of grant of the Option. The foregoing provision is intended
to operate so that any income derived by a non-exempt employee in connection
with the exercise or vesting of an Option will be exempt from his or her regular
rate of pay.

 



6

 

 

6.     PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 



        (a)    Restricted Stock Awards.    Each Restricted Stock Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. To the extent consistent with the Company's Bylaws, at
the Board's election, shares of Common Stock may be (x) held in book entry form
subject to the Company's instructions until any restrictions relating to the
Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board.
The terms and conditions of Restricted Stock Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical, provided, however, that each Restricted Stock
Award Agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 

        (i)    Consideration.    A Restricted Stock Award may be awarded in
consideration for (A) past or future services actually or to be rendered to the
Company or an Affiliate, or (B) any other form of legal consideration that may
be acceptable to the Board in its sole discretion and permissible under
applicable law.

 

        (ii)    Vesting.    Shares of Common Stock awarded under the Restricted
Stock Award Agreement may be subject to forfeiture to the Company in accordance
with a vesting schedule to be determined by the Board.

 

        (iii)    Termination of Participant's Continuous Service.    In the
event a Participant's Continuous Service terminates, the Company may receive via
a forfeiture condition or a repurchase right, any or all of the shares of Common
Stock held by the Participant which have not vested as of the date of
termination of Continuous Service under the terms of the Restricted Stock Award
Agreement.

 

        (iv)    Transferability.    Rights to acquire shares of Common Stock
under the Restricted Stock Award Agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Award Agreement, as the Board shall determine in its sole
discretion, so long as Common Stock awarded under the Restricted Stock Award
Agreement remains subject to the terms of the Restricted Stock Award Agreement.

 

        (b)    Restricted Stock Unit Awards.    Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical,
provided, however, that each Restricted Stock Unit Award Agreement shall conform
to (through incorporation of the provisions hereof by reference in the Agreement
or otherwise) the substance of each of the following provisions:

 

        (i)    Consideration.    At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.

 

        (ii)    Vesting.    At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.

 

        (iii)    Payment.    A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.

 

        (iv)    Additional Restrictions.    At the time of the grant of a
Restricted Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.

 



7

 

 

        (v)    Dividend Equivalents.    Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock covered by the Restricted Stock
Unit Award in such manner as determined by the Board. Any additional shares
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Restricted Stock Unit Award Agreement to which they relate.

 

        (vi)    Termination of Participant's Continuous Service.    Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant's termination of Continuous Service.

 

        (vii)    Compliance with Section 409A of the Code.    Notwithstanding
anything to the contrary set forth herein, any Restricted Stock Unit Award
granted under the Plan that is not exempt from the requirements of Section 409A
of the Code shall incorporate terms and conditions necessary to avoid the
consequences of Section 409A(a)(1) of the Code. Such restrictions, if any, shall
be determined by the Board and contained in the Restricted Stock Unit Award
Agreement evidencing such Restricted Stock Unit Award. For example, such
restrictions may include, without limitation, a requirement that any Common
Stock that is to be issued in a year following the year in which the Restricted
Stock Unit Award vests must be issued in accordance with a fixed pre-determined
schedule.

 

        (c)    Stock Appreciation Rights.    Each Stock Appreciation Right
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. Stock Appreciation Rights may be granted as
stand-alone Stock Awards or in tandem with other Stock Awards. The terms and
conditions of Stock Appreciation Right Agreements may change from time to time,
and the terms and conditions of separate Stock Appreciation Right Agreements
need not be identical; provided, however, that each Stock Appreciation Right
Agreement shall conform to (through incorporation of the provisions hereof by
reference in the Agreement or otherwise) the substance of each of the following
provisions:

 

        (i)    Term.    No Stock Appreciation Right shall be exercisable after
the expiration of ten (10) years from the date of its grant or such shorter
period specified in the Stock Appreciation Right Agreement.

 

        (ii)    Strike Price.    Each Stock Appreciation Right will be
denominated in shares of Common Stock equivalents. The strike price of each
Stock Appreciation Right shall not be less than one hundred percent (100%) of
the Fair Market Value equivalents subject to the Stock Appreciation Right on the
date of grant.

 

        (iii)    Calculation of Appreciation.    The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (A) the aggregate Fair Market Value (on the
date of the exercise of the Stock Appreciation Right) of a number of shares of
Common Stock equal to the number of shares of Common Stock equivalents in which
the Participant is vested under such Stock Appreciation Right, and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (B) the strike price that will be determined by the Board at the time
of grant of the Stock Appreciation Right.

 

        (iv)    Vesting.    At the time of the grant of a Stock Appreciation
Right, the Board may impose such restrictions or conditions to the vesting of
such Stock Appreciation Right as it, in its sole discretion, deems appropriate.

 

        (v)    Exercise.    To exercise any outstanding Stock Appreciation
Right, the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.

 

        (vi)    Payment.    The appreciation distribution in respect to a Stock
Appreciation Right may be paid in Common Stock, in cash, in any combination of
the two or in any other form of consideration, as determined by the Board and
set forth in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.

 



8

 

 

        (vii)    Termination of Continuous Service.    In the event that a
Participant's Continuous Service terminates other than for Cause, the
Participant may exercise his or her Stock Appreciation Right (to the extent that
the Participant was entitled to exercise such Stock Appreciation Right as of the
date of termination of Continuous Service) but only within such period of time
ending on the earlier of (A) the date three (3) months following the termination
of the Participant's Continuous Service (or such longer or shorter period
specified in the Stock Appreciation Right Agreement), or (B) the expiration of
the term of the Stock Appreciation Right as set forth in the Stock Appreciation
Right Agreement. If, after termination of Continuous Service, the Participant
does not exercise his or her Stock Appreciation Right within the time specified
herein or in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.

 

        (viii)    Termination for Cause.    Except as explicitly provided
otherwise in an Participant's Stock Appreciation Right Agreement, in the event
that a Participant's Continuous Service is terminated for Cause, the Stock
Appreciation Right shall terminate upon the termination date of such
Participant's Continuous Service, and the Participant shall be prohibited from
exercising his or her Stock Appreciation Right from and after the time of such
termination of Continuous Service.

 

        (ix)    Compliance with Section 409A of the Code.    Notwithstanding
anything to the contrary set forth herein, any Stock Appreciation Rights granted
under the Plan that are not exempt from the requirements of Section 409A of the
Code shall incorporate terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code. Such restrictions, if any, shall be
determined by the Board and contained in the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right. For example, such restrictions may
include, without limitation, a requirement that a Stock Appreciation Right that
is to be paid wholly or partly in cash must be exercised and paid in accordance
with a fixed pre-determined schedule.

 

        (d)    Performance Awards.    

 

        (i)    Performance Stock Awards.    A Performance Stock Award is a Stock
Award that may be granted, may vest, or may be exercised based upon the
attainment during a Performance Period of certain Performance Goals. A
Performance Stock Award may, but need not, require the completion of a specified
period of Continuous Service. The length of any Performance Period, the
Performance Goals to be achieved during the Performance Period, and the measure
of whether and to what degree such Performance Goals have been attained shall be
conclusively determined by the Committee in its sole discretion. The maximum
number of shares that may be granted to any Participant in a calendar year
attributable to Performance Stock Awards described in this Section 6(d)(i) shall
not exceed five hundred thousand (500,000) shares of Common Stock. In addition,
to the extent permitted by applicable law and the applicable Award Agreement,
the Board may determine that cash may be used in payment of Performance Stock
Awards.

 

        (ii)    Performance Cash Awards.    A Performance Cash Award is a cash
award that may be granted upon the attainment during a Performance Period of
certain Performance Goals. A Performance Cash Award may also require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Committee in its sole
discretion. The maximum value that may be granted to any Participant in any
calendar year attributable to cash awards described in this
Section 6(d)(ii) shall not exceed one million dollars ($1,000,000). The Board
may provide for or, subject to such terms and conditions as the Board may
specify, may permit a Participant to elect for, the payment of any Performance
Cash Award to be deferred to a specified date or event. The Committee may
specify the form of payment of Performance Cash Awards, which may be cash or
other property, or may provide for a Participant to have the option for his or
her Performance Cash Award, or such portion thereof as the Board may specify, to
be paid in whole or in part in cash or other property. In addition, to the
extent permitted by applicable law and the applicable Award Agreement, the Board
may determine that Common Stock authorized under the Plan may be used in payment
of Performance Cash Awards, including additional shares in excess of the
Performance Cash Award as an inducement to hold shares of Common Stock.

 



9

 

 

        (e)    Other Stock Awards.    Other forms of Stock Awards valued in
whole or in part by reference to, or otherwise based on, Common Stock may be
granted either alone or in addition to Stock Awards provided for under Section 5
and the preceding provisions of this Section 6. Subject to the provisions of the
Plan, the Board shall have sole and complete authority to determine the persons
to whom and the time or times at which such Other Stock Awards will be granted,
the number of shares of Common Stock (or the cash equivalent thereof) to be
granted pursuant to such Other Stock Awards and all other terms and conditions
of such Other Stock Awards.

 

7.     COVENANTS OF THE COMPANY.

 



        (a)    Availability of Shares.    During the terms of the Stock Awards,
the Company shall keep available at all times the number of shares of Common
Stock required to satisfy such Stock Awards.

 

        (b)    Securities Law Compliance.    The Company shall seek to obtain
from each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.

 

        (c)    No Obligation to Notify.    The Company shall have no duty or
obligation to any holder of a Stock Award to advise such holder as to the time
or manner of exercising such Stock Award. Furthermore, the Company shall have no
duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of a Stock Award or a possible period in which the
Stock Award may not be exercised. The Company has no duty or obligation to
minimize the tax consequences of a Stock Award to the holder of such Stock
Award.

 

8.     MISCELLANEOUS.

 

        (a)    Use of Proceeds from Sales of Common Stock.    Proceeds from the
sale of shares of Common Stock pursuant to Stock Awards shall constitute general
funds of the Company.

 

        (b)    Corporate Action Constituting Grant of Stock Awards.    Corporate
action constituting a grant by the Company of a Stock Award to any Participant
shall be deemed completed as of the date of such corporate action, unless
otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant.

 

        (c)    Stockholder Rights.    No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Stock Award unless and until (i) such
Participant has validly exercised the Stock Award pursuant to its terms and
(ii) the issuance of the Common Stock pursuant to such exercise has been entered
into the books and records of the Company.

 

        (d)    No Employment or Other Service Rights.    Nothing in the Plan,
any Stock Award Agreement or other instrument executed thereunder or in
connection with any Award granted pursuant to the Plan shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant's agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the Bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state in which the Company or the Affiliate is incorporated, as the case
may be.

 



10

 

 

        (e)    Incentive Stock Option $100,000 Limitation.    To the extent that
the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and any Affiliates) exceeds one hundred thousand dollars ($100,000), the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Stock Options,
notwithstanding any contrary provision of the applicable Option Agreement(s).

 

        (f)    Investment Assurances.    The Company may require a Participant,
as a condition of exercising or acquiring Common Stock under any Stock Award,
(i) to give written assurances satisfactory to the Company as to the
Participant's knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant's own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (x) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (y) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

 

        (g)    Withholding Obligations.    Unless prohibited by the terms of a
Stock Award Agreement, the Company may, in its sole discretion, satisfy any
federal, state or local tax withholding obligation relating to an Award by any
of the following means (in addition to the Company's right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) causing the Participant to tender a cash payment; (ii) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Award; provided, however,
that no shares of Common Stock are withheld with a value exceeding the minimum
amount of tax required to be withheld by law (or such lower amount as may be
necessary to avoid classification of the Stock Award as a liability for
financial accounting purposes); (iii) withholding cash from an Award settled in
cash; (iv) withholding payment from any amounts otherwise payable to the
Participant; or (v) by such other method as may be set forth in the Award
Agreement.

 

        (h)    Electronic Delivery.    Any reference herein to a "written"
agreement or document shall include any agreement or document delivered
electronically or posted on the Company's intranet.

 

        (i)    Deferrals.    To the extent permitted by applicable law, the
Board, in its sole discretion, may determine that the delivery of Common Stock
or the payment of cash, upon the exercise, vesting or settlement of all or a
portion of any Award may be deferred and may establish programs and procedures
for deferral elections to be made by Participants. Deferrals by Participants
will be made in accordance with Section 409A of the Code. Consistent with
Section 409A of the Code, the Board may provide for distributions while a
Participant is still an employee. The Board is authorized to make deferrals of
Stock Awards and determine when, and in what annual percentages, Participants
may receive payments, including lump sum payments, following the Participant's
termination of employment or retirement, and implement such other terms and
conditions consistent with the provisions of the Plan and in accordance with
applicable law.

 

        (j)    Compliance with Section 409A of the Code.    To the extent that
the Board determines that any Award granted under the Plan is subject to
Section 409A of the Code, the Award Agreement evidencing such Award shall
incorporate the terms and conditions necessary to avoid the consequences
described in Section 409A(a)(1) of the Code. To the extent applicable, the Plan
and Award Agreements shall be interpreted in accordance with Section 409A of the
Code and related Department of Treasury guidance. Notwithstanding any provision
of the Plan to the contrary, in the event that following the Effective Date the
Board determines that any Award may be subject to Section 409A of the Code and
related Department of Treasury guidance, the Board may adopt such amendments to
the Plan and the applicable Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (i) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.

 



11

 

 

9.     ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

 



        (a)    Capitalization Adjustments.    In the event of a Capitalization
Adjustment, the Board shall appropriately and proportionately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a), (ii) the class(es) and maximum number of securities that may be
issued pursuant to the exercise of Incentive Stock Options pursuant to
Section 3(c), (iii) the class(es) and maximum number of securities that may be
awarded to any person pursuant to Section 3(d) and 6(d)(i), and (iv) the
class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.

 

        (b)    Dissolution or Liquidation.    Except as otherwise provided in
the Stock Award Agreement, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company's right of repurchase) shall terminate immediately
prior to the completion of such dissolution or liquidation, and the shares of
Common Stock subject to the Company's repurchase rights may be repurchased by
the Company notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

        (c)    Corporate Transaction.    The following provisions shall apply to
Stock Awards in the event of a Corporate Transaction unless otherwise provided
in the instrument evidencing the Stock Award or any other written agreement
between the Company or any Affiliate and the holder of the Stock Award.

 

        (i)    Stock Awards May Be Assumed.    Except as otherwise stated in the
Stock Award Agreement, in the event of a Corporate Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation's parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor's
parent company, if any), in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award. The terms of any assumption,
continuation or substitution shall be set by the Board in accordance with the
provisions of Section 2.

 

        (ii)    Stock Awards Held by Current Participants.    Except as
otherwise stated in the Stock Award Agreement, in the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards in accordance
with subsection (i) above, then with respect to Stock Awards that have not been
assumed, continued or substituted and that are held by Participants whose
Continuous Service has not terminated prior to the effective time of the
Corporate Transaction (referred to as the "Current Participants"), the vesting
of such Stock Awards (and, with respect to Options and Stock Appreciation
Rights, the time at which such Stock Awards may be exercised) shall (contingent
upon the effectiveness of the Corporate Transaction) be accelerated in full to a
date prior to the effective time of such Corporate Transaction as the Board
shall determine (or, if the Board shall not determine such a date, to the date
that is five (5) days prior to the effective time of the Corporate Transaction),
and such Stock Awards shall terminate if not exercised (if applicable) at or
prior to the effective time of the Corporate Transaction, and any reacquisition
or repurchase rights held by the Company with respect to such Stock Awards shall
lapse (contingent upon the effectiveness of the Corporate Transaction).

 



12

 

 

        (iii)    Stock Awards Held by Persons other than Current
Participants.    Except as otherwise stated in the Stock Award Agreement, in the
event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards in accordance with subsections (i) or (ii) above, respectively, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by persons other than Current Participants, the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Award may be
exercised) shall not be accelerated and such Stock Awards (other than a Stock
Award consisting of vested and outstanding shares of Common Stock not subject to
a forfeiture condition or the Company's right of repurchase) shall terminate if
not exercised (if applicable) prior to the effective time of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Stock Awards shall not terminate and may
continue to be exercised notwithstanding the Corporate Transaction.

 

        (iv)    Payment for Stock Awards in Lieu of Exercise.    Notwithstanding
the foregoing, in the event a Stock Award will terminate if not exercised prior
to the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value to the excess, if any, of (A) the value of the property
the holder of the Stock Award would have received upon the exercise of the Stock
Award (including, at the discretion of the Board, any unvested portion of such
Stock Award), over (B) any exercise price payable by such holder in connection
with such exercise.

 

        (d)    Change in Control.    A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration
shall occur.

 

10.   TERMINATION OR SUSPENSION OF THE PLAN.

 



        (a)    Plan Term.    Unless sooner terminated by the Board pursuant to
Section 2, the Plan shall automatically terminate on the day before the tenth
(10th) anniversary of the date the Plan is adopted by the Board or approved by
the stockholders of the Company, whichever is earlier. No Awards may be granted
under the Plan while the Plan is suspended or after it is terminated.

 

        (b)    No Impairment of Rights.    Suspension or termination of the Plan
shall not impair rights and obligations under any Award granted while the Plan
is in effect except with the written consent of the affected Participant.

 

11.   EFFECTIVE DATE OF PLAN.

 



        The Plan shall become effective on the Effective Date. Prior to the
Effective Date, the Prior Plan is unaffected by the Plan, and Stock Awards shall
continue to be granted from the Prior Plan. If the Plan has not been approved by
the stockholders of the Company within twelve (12) months before or after the
date the Plan is adopted by the Board, the adoption of the Plan shall be null
and void and the Prior Plan shall continue unaffected by the adoption of the
Plan.

 

12.   CHOICE OF LAW.

 



        The law of the State of California shall govern all questions concerning
the construction, validity and interpretation of the Plan, without regard to
such state's conflict of laws rules.

13. AUTOMATIC GRANTS TO NON-EMPLOYEE DIRECTORS.

 

13.1 Eligibility. Non-Employee Directors are eligible for Options granted
pursuant to this Section 13. Notwithstanding the foregoing, this Section 13 does
not limit the ability of the Board to grant discretionary Awards to Non-Employee
Directors.

13.2 Initial Grant. Each Non-Employee Director who has not received an option to
purchase Common Stock in the twelve (12) month period immediately preceding the
Effective Date (the “Initial Twelve Month Period”) and who is or who becomes a
member of the Board on the Effective Date will automatically be granted an
Option to purchase fifty thousand (50,000) Shares on the Effective Date. Each
Non-Employee Director who first becomes a member of the Board after the
Effective Date will automatically be granted an Option to purchase fifty
thousand (50,000) Shares on the date such Non-Employee Director first becomes a
member of the Board. Each Option granted pursuant to this Section 13.2 shall be
called an “Initial Grant.”



13

 

 

13.3 Succeeding Grant. On the first business day following the annual meeting of
the Company’s Stockholders, each Non-Employee Director who is continuing in
service as a member of the Board will on the first business day following such
annual meeting of stockholders automatically be granted an Option to purchase
twenty thousand (20,000) Shares. Each Option granted pursuant to this
Section 13.3 shall be called a “Succeeding Grant”.

 

13.4 Vesting and Exercisability.

 

(a) Initial Grants. Initial Grants shall vest and become exercisable as to 1/36
of the total Shares subject to the Initial Grant on each monthly anniversary of
the date of grant, such that Initial Grants are fully vested and exercisable on
the third anniversary of the date of grant, so long as the Non-Employee Director
continuously remains a director, consultant or employee of the Company.

 

(b) Succeeding Grants. Succeeding Grants shall vest and become exercisable as to
1/12 of the total Shares subject to the Succeeding Grant on each monthly
anniversary of the date of grant, such that Succeeding Grants are fully vested
and exercisable on the first anniversary of the date of grant, so long as the
Non-Employee Director continuously remains a director, consultant or employee of
the Company.

 

(c) Change In Control. In the event of a Change In Control, the vesting of all
Options granted to Non-Employee Directors pursuant to this Section 13 whose
service as a director has not terminated before the consummation of the Change
in Control shall accelerate and such Options will become exercisable in full
immediately prior to the consummation of the Change In Control at such times and
on such conditions as the Committee determines.

 

13.5 Form of Option Grant. Each Option granted under this Section 13 shall be a
NSO and shall be evidenced by a Non-Employee Director Stock Award Agreement in
such form as the Board from time to time approve and which shall comply with and
be subject to the terms and conditions of this Plan.

 

13.6 Exercise Price. The Exercise Price per Share of each Option granted under
this Section 13 shall be the Fair Market Value of the Share on the date the
Option is granted.

 

13.7 Termination of Option. Except as provided in Section 13.4(c) or this
Section 13.7, each Option granted under this Section 13 shall expire ten
(10) years after its date of grant. The date on which the Non-Employee Director
ceases to be a member of the Board, a consultant or employee of the Company
shall be referred to as the “Non-Employee Director Termination Date” for
purposes of this Section 13.7. An Option may be exercised after the Non-Employee
Director Termination Date only as set forth below:

 

(a) Termination Generally. If the Non-Employee Director ceases to be a member of
the Board, consultant or employee of the Company for any reason except death,
Disability or Change In Control, each Initial Grant and Succeeding Grant, to the
extent then vested pursuant to Section 13.4 above, then held by such
Non-Employee Director may be exercised by the Non-Employee Director within
twelve (12) months after the Non-Employee Director Termination Date, but in no
event later than the Expiration Date.

 

(b) Death. If the Non-Employee Director ceases to be a member of the Board,
consultant or employee of the Company because of his or her death, then each
Initial Grant and Succeeding Grant, to the extent then vested pursuant to
Section 13.4 above, then held by such Non-Employee Director, may be exercised by
the Non-Employee Director or his or her legal representative within twelve
(12) months after the Non-Employee Director Termination Date, but in no event
later than the Expiration Date.

 

(c) Disability. If the Non-Employee Director ceases to be a member of the Board,
consultant or employee of the Company because of his or her Disability, then
each Initial Grant and Succeeding Grant, to the extent then vested pursuant to
Section 13.4 above, then held by such Non-Employee Director, may be exercised by
the Non-Employee Director or his or her legal representative within twelve
(12) months after the Non-Employee Director Termination Date, but in no event
later than the Expiration Date.

 

14

 



 

(d) Change In Control. If the Non-Employee Director ceases to be a member of the
Board, consultant or employee of the Company because of a Change In Control,
then each Initial Grant and Succeeding Grant, to the extent then vested pursuant
to Section 13.4 above, then held by such Non-Employee Director, may be exercised
by the Non-Employee Director or his or her legal representative within twelve
(12) months after the Non-Employee Director Termination Date, but in no event
later than the Expiration Date.

 

14.    DEFINITIONS.    As used in the Plan, the definitions contained in this
Section 14 shall apply to the capitalized terms indicated below:

 

        (a)    "Affiliate"    means, at the time of determination, any "parent"
or "subsidiary" of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board shall have the authority to determine the time or
times at which "parent" or "subsidiary" status is determined within the
foregoing definition.

 

        (b)    "Award"    means a Stock Award or a Performance Cash Award.

 

        (c)    "Board"    means the Board of Directors of the Company.

 

        (d)    "Capitalization Adjustment"    means any change that is made in,
or other events that occur with respect to, the Common Stock subject to the Plan
or subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company). Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a transaction "without receipt of consideration" by the Company.

 

        (e)    "Cause"    means with respect to a Participant, the occurrence of
any of the following events: (i) such Participant's commission of any felony or
any crime involving fraud, dishonesty or moral turpitude under the laws of the
United States or any state thereof; (ii) such Participant's attempted commission
of, or participation in, a fraud or act of dishonesty against the Company;
(iii) such Participant's intentional, material violation of any contract or
agreement between the Participant and the Company or of any statutory duty owed
to the Company; (iv) such Participant's unauthorized use or disclosure of the
Company's confidential information or trade secrets; or (v) such Participant's
gross misconduct. The determination that a termination of the Participant's
Continuous Service is either for Cause or without Cause shall be made by the
Company in its sole discretion. Any determination by the Company that the
Continuous Service of a Participant was terminated by reason of dismissal
without Cause for the purposes of outstanding Awards held by such Participant
shall have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.

 

        (f)    "Change in Control"    means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

        (i)    any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company's then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company by an investor,
any affiliate thereof or any other Exchange Act Person from the Company in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
"Subject Person") exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

 



15

 

 

        (ii)   there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions relative to each other as their
Ownership of the outstanding voting securities of the Company immediately prior
to such transaction;

 

        (iii) the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation;

 

        (iv)  there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions relative to
each other as their Ownership of the outstanding voting securities of the
Company immediately prior to such sale, lease, license or other disposition; or

 

        (v)   individuals who, immediately following the Effective Time, are
members of the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the members of the Board; (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of the Plan, be
considered as a member of the Incumbent Board).

 

        Notwithstanding the foregoing or any other provision of the Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.

 

        The Board may, in its sole discretion and without Participant consent,
amend the definition of "Change in Control" to conform to the definition of
"Change of Control" under Section 409A of the Code and related Department of
Treasury guidance, and the foregoing definition shall be interpreted so as to
only include events that constitute a change in control under Section 409A of
the Code and related Department of Treasury regulations and guidance.

 

        (g)    "Code"    means the Internal Revenue Code of 1986, as amended.

 

        (h)    "Committee"    means a committee of one (1) or more Directors to
whom authority has been delegated by the Board in accordance with Section 2(c).

 

        (i)    "Common Stock"    means the common stock of the Company.

 

        (j)    "Company"    means Adamis Pharmaceuticals Corporation (formerly
Cellegy Pharmaceuticals, Inc.), a Delaware corporation.

 

        (k)    "Consultant"    means any person, including an advisor, who is
(i)  engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a "Consultant" for purposes of the
Plan.

 



16

 

 

        (l)    "Continuous Service"    means that the Participant's service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant's service with the Company or an Affiliate, shall not terminate a
Participant's Continuous Service. For example, a change in status from an
employee of the Company to a Consultant (whether to the Company or to an
Affiliate) or to a Director shall not constitute an interruption of Continuous
Service. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party's sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting in a Stock Award only to
such extent as may be provided in the Company's leave of absence policy, in the
written terms of any leave of absence agreement or policy applicable to the
Participant, or as otherwise required by law.

 

        (m)    "Corporate Transaction"    means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

        (i)    a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

 

        (ii)   a sale or other disposition of at least ninety percent (90%) of
the outstanding securities of the Company;

 

        (iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

        (iv)  the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

        (n)    "Covered Employee"    shall have the meaning provided in
Section 162(m)(3) of the Code and the regulations promulgated thereunder.

 

        (o)    "Director"    means a member of the Board.

 

        (p)    "Disability"    means, with respect to a Participant, the
inability of such Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code.

 

        (q)    "Effective Date"    means the date of the closing of the merger
transaction contemplated by the Agreement and Plan of Reorganization dated as of
February 12, 2008, entered into by and among Cellegy Pharmaceuticals, Inc.,
Cellegy Holdings, Inc., and Adamis Pharmaceuticals Corporation.

 

        (r)    "Employee"    means any person employed by the Company or an
Affiliate. However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an "Employee" for purposes
of the Plan.

 

        (s)    "Entity"    means a corporation, partnership, limited liability
company or other entity.

 

        (t)    "Exchange Act"    means the Securities Exchange Act of 1934, as
amended.

 

        (u)    "Exchange Act Person"    means any natural person, Entity or
"group" (within the meaning of Section 13(d) or 14(d) of the Exchange Act),
except that "Exchange Act Person" shall not include (i) the Company or any
Subsidiary of the Company, (ii) any employee benefit plan of the Company or any
Subsidiary of the Company or any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary of the Company,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, (iv) an Entity Owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or "group"
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company's then outstanding securities.

 



17

 

 

        (v)    "Fair Market Value"    means, as of any date, the value of the
Common Stock determined as follows:

 

        (i)    If the Common Stock is listed on any established stock exchange
or traded on any established market, the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable. Unless otherwise provided by the Board, if there is no
closing sales price (or closing bid if no sales were reported) for the Common
Stock on the date of determination, then the Fair Market Value shall be the
closing selling price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.

 

        (ii)   In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined by the Board in good faith and in a manner that
complies with Section 409A of the Code.

 

        (w)    "Incentive Stock Option"    means an Option granted pursuant to
Section 5 of the Plan that is intended to be, and qualifies as, an "incentive
stock option" within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

        (x)    "Non-Employee Director"    means a Director who either (i) is not
a current Employee or Officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a Consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
("Regulation S-K")), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
"non-employee director" for purposes of Rule 16b-3.

 

        (y)    "Nonstatutory Stock Option"    means any Option granted pursuant
to Section 5 of the Plan that does not qualify as an Incentive Stock Option.

 

        (z)    "Officer"    means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

        (aa)    "Option"    means an Incentive Stock Option or a Nonstatutory
Stock Option to purchase shares of Common Stock granted pursuant to the Plan.

 

        (bb)    "Option Agreement"    means a written agreement between the
Company and an Optionholder evidencing the terms and conditions of an Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.

 

        (cc)    "Optionholder"    means a person to whom an Option is granted
pursuant to the Plan or, if permitted under the terms of the Plan, such other
person who holds an outstanding Option.

 

        (dd)    "Other Stock Award"    means an award based in whole or in part
by reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(e).

 

        (ee)    "Other Stock Award Agreement"    means a written agreement
between the Company and a holder of an Other Stock Award evidencing the terms
and conditions of an Other Stock Award grant. Each Other Stock Award Agreement
shall be subject to the terms and conditions of the Plan.

 

        (ff)    "Outside Director"    means a Director who either (i) is not a
current employee of the Company or an "affiliated corporation" (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an "affiliated corporation" who
receives compensation for prior services (other than benefits under a
tax-qualified retirement plan) during the taxable year, has not been an officer
of the Company or an "affiliated corporation," and does not receive remuneration
from the Company or an "affiliated corporation," either directly or indirectly,
in any capacity other than as a Director, or (ii) is otherwise considered an
"outside director" for purposes of Section 162(m) of the Code.

 

18

 

 



        (gg)    "Own," "Owned," "Owner," "Ownership"    A person or Entity shall
be deemed to "Own," to have "Owned," to be the "Owner" of, or to have acquired
"Ownership" of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

        (hh)    "Participant"    means a person to whom an Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

 

        (ii)    "Performance Cash Award"    means an award of cash granted
pursuant to the terms and conditions of Section 6(d)(ii).

 

        (jj)    "Performance Criteria"    means the one or more criteria that
the Board shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following: (i) earnings per share; (ii) earnings before interest, taxes and
depreciation; (iii) earnings before interest, taxes, depreciation and
amortization; (iv) total stockholder return; (v) return on equity; (vi) return
on assets, investment, or capital employed; (vii) operating margin; (viii) gross
margin; (ix) operating income; (x) net income (before or after taxes); (xi) net
operating income; (xii) net operating income after tax; (xiii) pre-tax profit;
(xiv) operating cash flow; (xv) sales or revenue targets; (xvi) increases in
revenue or product revenue; (xvii) expenses and cost reduction goals;
(xviii) improvement in or attainment of working capital levels; (xix) economic
value added (or an equivalent metric); (xx) market share; (xxi) cash flow;
(xxii) cash flow per share; (xxiii) share price performance; (xxiv) debt
reduction; (xxv) implementation or completion of projects or processes;
(xxvi) customer satisfaction; (xxvii) completion of regulatory or development
milestones; (xxviii) stockholders' equity; and (xxix) to the extent that an
Award is not intended to comply with Section 162(m) of the Code, other measures
of performance selected by the Board. Partial achievement of the specified
criteria may result in the payment or vesting corresponding to the degree of
achievement as specified in the Stock Award Agreement or the written terms of a
Performance Cash Award. The Board shall, in its sole discretion, define the
manner of calculating the Performance Criteria it selects to use for such
Performance Period.

 

        (kk)    "Performance Goals"    means, for a Performance Period, the one
or more goals established by the Board for the Performance Period based upon the
satisfaction of the Performance Criteria. Performance Goals may be based on a
Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices. At the time of the grant of any Award, the Board is
authorized to determine whether, when calculating the attainment of Performance
Goals for a Performance Period: (i) to exclude restructuring and/or other
nonrecurring charges; (ii) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (iii) to exclude
the effects of changes to generally accepted accounting standards required by
the Financial Accounting Standards Board; (iv) to exclude the effects of any
statutory adjustments to corporate tax rates; and (v) to exclude the effects of
any "extraordinary items" as determined under generally accepted accounting
principles. In addition, the Board retains the discretion to reduce or eliminate
the compensation or economic benefit due upon attainment of Performance Goals.

 

        (ll)    "Performance Period"    means the period of time selected by the
Board over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant's right to and the payment
of a Stock Award or a Performance Cash Award. Performance Periods may be of
varying and overlapping duration, at the sole discretion of the Board.

 

        (mm)    "Performance Stock Award"    means a Stock Award granted under
the terms and conditions of Section 6(d)(i).

 

        (nn)    "Plan"    means this Adamis Pharmaceuticals, Inc. 2009 Equity
Incentive Plan.

 



19

 

 

        (oo)    "Restricted Stock Award"    means an award of shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(a).

 

        (pp)    "Restricted Stock Award Agreement"    means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant. Each Restricted Stock
Award Agreement shall be subject to the terms and conditions of the Plan.

 

        (qq)    "Restricted Stock Unit Award"    means an unfunded right to
receive shares of Common Stock at a future date which is granted pursuant to the
terms and conditions of Section 6(b).

 

        (rr)    "Restricted Stock Unit Award Agreement"    means a written
agreement between the Company and a holder of a Restricted Stock Unit Award
evidencing the terms and conditions of a Restricted Stock Unit Award grant. Each
Restricted Stock Unit Award Agreement shall be subject to the terms and
conditions of the Plan.

 

        (ss)    "Rule 16b-3"    means Rule 16b-3 promulgated under the Exchange
Act or any successor to Rule 16b-3, as in effect from time to time.

 

        (tt)    "Securities Act"    means the Securities Act of 1933, as
amended.

 

        (uu)    "Stock Appreciation Right"    means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 6(c).

 

        (vv)    "Stock Appreciation Right Agreement"    means a written
agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant. Each
Stock Appreciation Right Agreement shall be subject to the terms and conditions
of the Plan.

 

        (ww)    "Stock Award"    means any right to receive Common Stock granted
under the Plan, including an Incentive Stock Option, a Nonstatutory Stock
Option, a Restricted Stock Award, a Restricted Stock Unit Award, a Stock
Appreciation Right, a Performance Stock Award or any Other Stock Award.

 

        (xx)    "Stock Award Agreement"    means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant. Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

 

        (yy)    "Subsidiary"    means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

 

        (zz)    "Ten Percent Stockholder"    means a person who Owns (or is
deemed to Own pursuant to Section 424(d) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Affiliate.

 



20

 

 

